DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-10 and 16-20 in the reply filed on 04/02/2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden of search on the examiner if restriction were not required.  This is not found persuasive because as recited in the previous office action, the inventions have acquired a separate status in the art in view of their different classifications, the inventions require a different field of search (for example, searching different classes/subclasses, and/or electronic resources, and employing different search queries), and the prior art applicable to one invention would likely not be applicable to another invention.
The applicant contends that the examiner has not provided examples of patents which are evidence that the claimed inventions have acquired a separate status in the art.  While the examiner may provide this evidence in the form of patents, the examiner chooses to provide this evidence by identifying the different CPC symbols where the two inventions would be classified.  This is sufficient evidence to show that the inventions have acquired a separate status in the art.
Also while the invention may be directed to similar subject matter, as addressed before, the inventions require a different field of search (for example, searching different classes/subclasses, and/or electronic resources, and employing different search queries).  Further because one invention is directed to an apparatus and one invention is directed to a method the prior art applicable to one invention would likely not be applicable to another invention.
Therefore the requirement is still deemed proper and is therefore made FINAL.
Claims 11-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/12/2012.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10:  In lines 6-7, the claim recites “a tab of a clamp ring being insert able…when the first and second jaws are in the open position”.  This limitation renders the claim indefinite because it is unclear who the invention would be limited by this recitation.  Are the tab and clamp ring features required by and limiting the invention?  Is this recitation merely the intended use of the claimed tool?  For the purposes of this examination the examiner has treated this recitation as merely the intended use of the tool.
Claim 17:  In lines 7-8, the claim recites “a clamping tip, the tab being insertable between the clamping tips for the first and second jaws…”.  The term “the clamping tips” lacks proper antecedent basis within the claim.  Further this limitation renders the claim indefinite because it is unclear who the invention would be limited by this recitation.  Are the tab and clamp ring features required by and limiting the invention?  Is this recitation merely the intended use of the claimed tool?  For the purposes of this examination the examiner has treated this recitation as merely the intended use of the tool.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Thorson et al. (US 2016/0288193 A1).
Claim 1:  Thorson et al. discloses a pressing tool that includes a motor (62 of Figure 4); a sensor (204,208,232); and a microcontroller (212; Para [0030]-[0033]) coupled to the motor and the sensor, the microcontroller being configured to: cause the motor to operate in a first direction; obtain a motor parameter from the sensor (Para [0036]); determine an occurrence of a fault condition of the motor when the motor parameter satisfies a threshold (Para [0037]); and in response to determining the fault condition, the microcontroller being further configured to: cause the motor to change from operation in the first direction to operate in a second direction (Para [0037]), pause operation of the motor in the second direction, and resume operation of the motor in the first direction (the examiner notes that the series of steps conducted by the tool and directed by the microcontroller are as follows: the controller sets the motor in motion, a fault is detected, the controller reverses the motor until it reaches the original home position, and this time the controller and motor are in position to resume the operation Para [0036]-[0037]).
	Therefore while Thorson et al. does not explicitly provide a series of steps as recited in claim 1 (wherein the in response to determining the fault condition, the microcontroller being further configured to: cause the motor to change from operation in the first direction to operate in a second direction, pause operation of the motor in the second direction, and resume operation of the motor in the first direction), it does appear from the disclosure of Thorson et al. that the controller of Thorson et al. is configured to be capable of performing these recited steps in the order set forth in the claim and therefore meets the limitations of the claim.
	If however applicant contends that the controller of Thorson et al. is not configured to perform the recited process steps.  It is the opinion of the examiner that a modification of the controller of Thorson et al. in order to perform the steps recited in claim 1 would require only routine skill in the art.
	It is well known in the art to program controllers to perform a series of operations desired by the user.  In this case the controller and tool of Thorson et al. is capable of performing and configured to perform the series of operations recited in claim 1, therefore it would have been obvious to and well within the ability of one of ordinary skill in the art to program the controller of Thorson et al. in order to perform the series of operations recited in claim 1.
Claim 2:  Thorson et al. further discloses or renders obvious that in response to determining the occurrence of the fault condition, the microcontroller pauses operation of the motor in the first direction for a first predetermined time period (this pause occurs when the motor changes direction) prior to changing operation of the motor to the second direction, and wherein the microcontroller operates the motor in the second direction for a second predetermined time period (Para [0036]-[0037]).
Claim 3:  Thorson et al. further discloses or renders obvious that the first predetermined time period is shorter than the second predetermined time period (the pause of the motor to change direction would require less time than the time required to reverse the motor to the home position).
Claim 4:  Thorson et al. further discloses that the sensor includes a Hall effect sensor configured to detect a rotational direction of the motor (Para [0031]).
Claim 5:  Thorson et al. further discloses that the sensor includes a current sensor configured to detect a current associated with operating the motor (Para [0033]).
Claim 6:  Thorson et al. further discloses that the determining the occurrence of the fault condition includes determining that the detected motor current exceeds a predetermined current threshold value (Para [0037]).
Claim 7:  Thorson et al. further discloses that the predetermined current threshold value is less than a battery overcurrent threshold value at which the battery is protected from experiencing an overcurrent condition (Para [0033] and [0037] disclose that the current value is predetermined and is predetermined in order to protect the tool from damage, this is considered to be damage caused by the tool operating above a battery overcurrent threshold).
Claim 8:  Thorson et al. further discloses a housing (14) supporting the motor; first and second jaws (58) extending from the housing; an output shaft (98) operably coupled to the motor, the output shaft including a threaded portion (106); and 
a roller carriage (102) including a threaded bore that is configured to engage with the threaded portion of the output shaft such that rotation of the output shaft advances or retracts the roller carriage for pivoting the first and second jaws (Para [0034]).
Claim 10:  Thorson et al. further discloses a housing (14) supporting the motor (62); first and second jaws (58) extending from the housing, the first and second jaws including an arm (158), a cam surface (162) on an inner side of the arm, and a clamping tip (154), wherein the jaws are pivotable relative to a portion of the housing between a closed position and an open position (Para [0026]), and the jaws being capable of performing an operation wherein a tab of a clamp ring being insertable between the clamping tips of the first and second jaws when the first and second jaws are in the open position; an output shaft (98) operably coupled to the motor; and a roller carriage (102) supporting first and second rollers (122, Para [0024]), the roller carriage coupled to the output shaft such that rotation of the output shaft in a first direction advances the roller carriage to move the first and second jaws toward the closed position, and rotation of the output shaft in a second direction retracts the roller carriage, allowing the first and second jaws to move toward the open position, wherein the first and second rollers engage the respective cam surfaces of the first and second jaws when in the open position (Para [0024]-[0025]).
Claim 16:  Thorson et al. discloses a pressing tool that includes a housing (14); first and second jaws (58) extending from the housing, wherein the first and second jaws are pivotable relative to a portion of the housing between a closed position and an open position (Para [0026]); a motor (62) supported within the housing and configured to drive the first and second jaws between the closed position and the open position (Para [0022] - [0026]; a current sensor (232, Para [0033]); and a microcontroller (212, Para [0030]), the microcontroller being configured to: cause the motor to operate in a first direction (Para [0030]); obtain a motor current from the current sensor; determine a fault condition of the motor based on the received motor current (Para [0037]]; and in response to determining the fault condition, change operation of the motor from the first direction to a second direction, pause operation of the motor, and resume operating the motor in the first direction (Para [0036]-[0037])(the examiner notes that the series of steps conducted by the tool and directed by the microcontroller are as follows: the controller sets the motor in motion, a fault is detected, the controller reverses the motor until it reaches the original home position, and this time the controller and motor are in position to resume the operation Para [0036]-[0037]).
	Therefore while Thorson et al. does not explicitly provide a series of steps as recited in claim 1 (in response to determining the fault condition, change operation of the motor from the first direction to a second direction, pause operation of the motor, and resume operating the motor in the first direction), it does appear from the disclosure of Thorson et al. that the controller of Thorson et al. is configured to be capable of performing these recited steps in the order set forth in the claim and therefore meets the limitations of the claim.
	If however applicant contends that the controller of Thorson et al. is not configured to perform the recited process steps.  It is the opinion of the examiner that a modification of the controller of Thorson et al. in order to perform the steps recited in claim 1 would require only routine skill in the art.
	It is well known in the art to program controllers to perform a series of operations desired by the user.  In this case the controller and tool of Thorson et al. is capable of performing and configured to perform the series of operations recited in claim 1, therefore it would have been obvious to and well within the ability of one of ordinary skill in the art to program the controller of Thorson et al. in order to perform the series of operations recited in claim 1.
Claim 17:  Thorson et al. further discloses that the pressing tool is a clamping tool for compressing a tab of a PEX clamp ring (Para [0003]), and wherein the pressing tool further comprises: a first arm (158) of the first jaw (58), the first arm having a cam surface (162) on an inner side of the first arm, a second arm (158) of the second jaw, the second arm having a cam surface (162)(Para [0026]) on an inner side of the second arm, a clamping tips (154), the clamping tips being capable of receiving a tab being insertable between the clamping tips of the first and second jaws when the first and second jaws are in the open position; an output shaft (98) driven by the motor; and a roller carriage (126) threadingly engaged with the output shaft for supporting first and second rollers (142), the roller carriage being coupled to the output shaft such that rotation of the output shaft in a first direction advances the roller carriage to move the first and second jaws toward the closed position (Para [0025]), and rotation of the output shaft in a second direction retracts the roller carriage, to move the first and second jaws toward the open position (Para [0025]), wherein the first and second rollers engage the respective cam surfaces of the first and second jaws when the first and second jaws move toward the open position (Para [0026]).
Claim 18:  Thorson et al. further discloses that the pressing tool is a crimping tool and the first and second jaws are configured to compress a crimp ring (Para [0028], [0029], and [0037]).
Claim 19:  Thorson et al. further discloses that in response to determining the fault condition, the microcontroller pauses operation of the motor in the first direction for a first predetermined time period (this pause occurs when the motor changes direction) prior to changing operation of the motor to the second direction, and wherein the microcontroller operates the motor in the second direction for a second predetermined time period (Para [0036]-[0037])..
Claim 20:  Thorson et al. further discloses that determining the fault condition includes determining that the detected motor current exceeds a predetermined current threshold value (Para [0037])..
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704.  The examiner can normally be reached on Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON L VAUGHAN/Primary Examiner, Art Unit 3726